Action upon a promissory note between the original parties; defense, want of consideration. The testimony of the defendant, if believed by the jury, warranted the verdict. The plaintiff was not present at the trial and his version of the transaction was not given in evidence.
The credibility of the defendant’s version was entirely within the province of the jury; and whatever our own view might be, if the duty to weigh the evidence was imposed upon the court, we find nothing in the record which warrants us in substituting our view for the conclusions of the jury. Motion overruled.